     Case 1:20-cr-00222-DAD-BAM Document 56 Filed 08/17/21 Page 1 of 3

                                                                             (SPACE BELOW FOR FILING STAMP ONLY)
 1   MARK W. COLEMAN #117306
     NUTTALL & COLEMAN
 2   2333 MERCED STREET
     FRESNO, CALIFORNIA 93721
 3   PHONE (559) 233-2900
     FAX (559) 485-3852
     mcoleman@nuttallcoleman.com
 4

 5
     ATTORNEYS FOR    Defendant,
 6                    JESUS ORNALES SANCHEZ

 7

 8                                 UNITED STATES DISTRICT COUNT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         Case No: 1:20-CR-00222-DAD-BAM
11
                     Plaintiffs,
12                                                            STIPULATION TO MODIFY
13            v.                                              CONDITIONS OF RELEASE
                                                                       AND
14   JESUS ORNALES SANCHEZ,                                           ORDER

15                   Defendant.

16

17
              TO:    THE HONORABLE MAGISTRATE JUDGE BARBARA A. MCAULIFFE,
18
     AND TO THE UNITED STATES ATTORNEY AND HIS REPRESENTATIVE, ASSISTANT
19
     UNITED STATES ATTORNEY, JESSICA MASSEY:
20
              Defendant, JESUS ORNALES SANCHEZ, by and through his counsel, MARK W.
21
     COLEMAN, of NUTTALL & COLEMAN, hereby applies for an Order modifying his
22

23   conditions of release. Specifically, Mr. Ornales Sanchez requests an order modifying condition

24   7(m) of his pretrial release to place him on curfew, between the hours of 8:00 p.m. and 5:00 a.m.,

25   daily.

26            Currently Defendant, JESUS ORNALES SANCHEZ, is on pretrial release, ordered home
27   detention, and location monitoring.
28
                                                   1
     Case 1:20-cr-00222-DAD-BAM Document 56 Filed 08/17/21 Page 2 of 3


 1          Mr. Sanchez Ornales is requesting that the court allow him to change is home detention

 2   status to curfew, with all other orders remaining in place.
 3          Counsel has communicated with Pre-Trial Services Officer, Frank Guerrero with respect
 4
     to this request. Mr. Ornales Sanchez is being supervised by Officers Brenda Mercado and
 5
     Tiffany Rivers in the Central District of California and have confirmed with Mr. Guerrero that
 6
     Mr. Ornales Sanchez has been in full compliance with his conditions of release and has adhered
 7
     with location monitoring requirements.
 8
            Counsel has communicated with Assistant United States Attorney Jessica Massey who
 9
     has no objection to allowing the Defendant have curfew from 9:00 p.m. to 5:00 a.m.
10

11          IT IS SO STIPULATED.

12
     Dated: August 16, 2021.               Respectfully Submitted,
13                                         NUTTALL & COLEMAN
14                                         /s/ Mark W. Coleman
                                           MARK W. COLEMAN
15                                         Attorney for Defendant,
                                           JESUS ORNALES SANCHEZ
16
     Dated: August 16, 2021.               UNITED STATES ATTORNEY’S OFFICE
17

18                                         /s/ Jessica Massey
                                           JESSICA MASSEY
19                                         Assistant U.S. Attorney
20

21

22

23

24

25

26

27

28
                                                      2
     Case 1:20-cr-00222-DAD-BAM Document 56 Filed 08/17/21 Page 3 of 3


 1                                              ORDER

 2             GOOD CAUSE APPEARING THEREFORE,

 3             IT IS HEREBY ORDERED that Defendant, JESUS ORNALES SANCHEZ custody

 4   status is changed from home detention to curfew from 8:00 p.m. to 5:00 a.m. Mr. Ornales
 5   Sanchez must remain inside his residence every day from 8:00pm to 5:00 a.m., or as adjusted by
 6
     the pretrial services officer for medical, religious services, employment, or court-ordered
 7
     obligations. All other Conditions of Release, not modified herein, will remain in full force and
 8
     effect.
 9

10
     IT IS SO ORDERED.
11

12       Dated:    August 17, 2021                          /s/ Barbara   A. McAuliffe           _
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
